Citation Nr: 0016373	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  92-54 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.  Entitlement to service connection for residuals of a 
right foot injury.

3.  Entitlement to an increased rating for a disability of 
the right knee, currently rated 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty for training from July 1975 
to November 1975.  He was in the Delayed Enlistment Program 
from November 1975 to March 1977 and he served on active duty 
from March 1977 to January 1980. 

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The Board in 
April 1993 and May 1996 remanded the case for further 
development.

The Board observes that since the May 1996 remand, the record 
shows numerous claims having been made by the veteran but his 
correspondence is confusing as to which of the newly 
adjudicated claims other than entitlement to TDIU he seeks to 
appeal.  As to any timely notice of disagreement with a RO 
determination, see for example the numerous matters discussed 
in the May 1998 VA Form 9, the failure to issue a statement 
of the case in such circumstances is a procedural defect 
requiring a remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
However, before the issue is returned to the Board it must be 
perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (1999).  The Board is seeking to 
alert the RO to the possibility of another remand later so 
that it may take the necessary action to avoid potential 
remand and thereby conserve limited adjudication resources 
and allow for a timely decision on all issues the veteran 
seeks to appeal. 



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The record shows that the appellant in May 1998 indicated on 
a VA Form 9 that he desired a Board hearing in Washington, 
D.C.  He canceled the hearing set for July 13, 2000 and in 
May 2000 advised the Board that he desired a Board hearing at 
the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO at this time for the following 
development:

The RO should schedule a hearing before a 
travel Member of the Board.  The 
appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request the appellant 
may have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  

All communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.  

Alternatively, if the RO is able to 
schedule a videoconference hearing, the 
RO should ascertain whether the appellant 
is willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  If the appellant affirmatively 
responds to this communication, in 
writing, then such a hearing should be 
scheduled and the appellant provided with 
adequate notification of the time and 
place.  All communications with the 
appellant regarding the scheduling of the 
video- conference hearing should be 
documented in the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




